UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— Cannabis Sativa, Inc. (Exact name of registrant as specified in its charter) ————— NEVADA 000-53571 20-1898270 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1646 W. Pioneer Blvd., Suite 120, Mesquite, Nevada89027 (Address of Principal Executive Office) (Zip Code) (702) 346-3906 (Registrant’s telephone number, including area code) Ultra Sun Corp. (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No The number of shares of the issuer’s Common Stock outstanding as ofNovember 12,2013 is 7,825,000. INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet – As of September 30, 2013 Condensed Consolidated Statements of Operations (Unaudited) – For the Three Months Ended September 30, 2013 and From the Date of Inception, April 9, 2013 through September 30, 2013 Condensed Consolidated Statements of Cash Flows (Unaudited) – From the Date of Inception, April 9, 2013 through September 30, 2013 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CANNABIS SATIVA, INC. formerly ULTRA SUN CORP. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET ASSETS September 30, Current Assets (Unaudited) Cash and cash equivalents $ Employee advance 75 Inventory Prepaids Total Current Assets Property and equipment, net Intangibles, net Deposits Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY (Deficit) Current Liabilities Accounts payable and accrued expenses $ Convertible notes payable Due to related parties Accrued interest Total Current Liabilities Related party convertible notes payable Total Liabilities Stockholders' Equity (Deficit) Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued or outstanding at September 30, 2013 and December 31, 2012 - Common stock, $.001 par value, 45,000,000 shares authorized, 7,825,000 shares issued and outstanding at September 30, 2013 Additional paid-in capital ) Deficit accumulated during the development stage ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ The Accompanying Notes are an Integral Part of these Condensed Consolidated Financial Statements Table of Contents CANNABIS SATIVA, INC. formerly ULTRA SUN CORP. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, 2013 From Inception (April 9, 2013) through September 30, 2013 Revenues $ $ General and administrative expenses Loss from operations ) ) Interest (expense) ) ) Loss from continued operations ) ) Income (loss) from discontinued operations ) ) Income (loss) before income taxes ) ) Income taxes - - Net Income (Loss) $ ) $ ) Loss per common share from continued operations Basic and diluted $ ) $ ) Income per common share from discontinued operations Basic and diluted $ ) $ ) Net loss per common share Basic and diluted $ ) Weighted average common shares; basic and diluted The Accompanying Notes are an Integral Part of these Condensed Financial Statements Table of Contents CANNABIS SATIVA, INC. formerly ULTRA SUN CORP. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) From Inception (April 9, 2013) through September 30, 2013 Cash flows from operating activities: Net loss $ ) Adjustments to reconcile net (loss)income to net cash used by operating activities: Depreciation and amortization Contributed capital Changes in assets and liabilities: Employee advance ) Inventory ) Prepaids ) Deposits ) Accounts payable and accrued expenses Accrued interest Amortization of rent forgiveness ) Net cash used by operating activities ) Cash flows from investing activities: Purchase of fixed assets and intangibles ) Sale of fixed assets Cash acquired in merger Net cashprovided by investing activities Cash flows from financing activities: Proceeds from related parties Net cash providedby financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $
